         Case 1:19-mc-00174-EGS Document 20 Filed 10/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES CO.;
 POLITICO LLC; AND WP CO., LLC, d/b/a THE                     Case No. 1:19-mc-00174-EGS
 WASHINGTON POST FOR ACCESS TO
 CERTAIN SEARCH WARRANT MATERIALS


                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of October 6, 2020, The Associated Press (“AP”),

Cable News Network, Inc. (“CNN”), The New York Times Company (“The Times”),

POLITICO LLC (“Politico”) and WP Co., LLC, d/b/a/ the Washington Post (the “Post”)

(collectively, the “Media Coalition”); Michael T. Flynn, through counsel, and the United States,

hereby submit this Joint Status Report and recommendation for further proceedings.

       The Media Coalition filed this matter on October 11, 2019, seeking access pursuant to the

First Amendment and the common law to search warrant and Stored Communications Act

warrant materials relevant to the prosecution of Mr. Flynn. The Media Coalition wishes to

pursue access to the Flynn warrants and supporting affidavits, but in the interests of streamlining

the proceedings, does not seek access to the warrant returns at this time.

       Counsel for the government identified two search warrant applications filed in the

Eastern District of Virginia, and eight search warrant applications filed in the District of

Columbia. Three of the District of Columbia search warrant applications were not executed, and

were attached in their entirety as exhibits to three revised search warrant applications that were

authorized and executed.
         Case 1:19-mc-00174-EGS Document 20 Filed 10/14/20 Page 2 of 3




       On October 7, 2020, Magistrate Judge Theresa C. Buchanan of the Eastern District of

Virginia authorized the government to produce redacted versions of the two search warrant

applications in that district to the Media Coalition and to the general public in connection this

proceeding. The government filed those redacted applications on the record in this case later that

same day. Doc. 19.

       The government filed its proposed redactions and a motion for limited unsealing for the

five District of Columbia search warrant applications (which include as exhibits the three

unexecuted search warrant applications) with this court, ex parte, under seal, on September 11,

2020. On October 6, 2020, this Court approved the government’s proposed redactions, and

authorized the government to produce the redacted search warrants and the related applications

and supporting affidavits to Mr. Flynn's attorneys for the purpose of suggesting any necessary

additional redactions in connection with this matter. The government complied with this Court’s

order by providing the redacted materials to counsel on October 6-7, 2020.

       Counsel for Mr. Flynn is still reviewing those materials, which are voluminous. The

parties expect that the redaction process will be completed and submitted to the Court by no later

than Friday, October 23, 2020, at which time government will move this Court to unseal the

redacted versions of these materials for provision to the Media Coalition and to the general

public in connection this proceeding.

       The parties suggest that it would be appropriate for the Court to require the parties to file

redacted versions of the District of Columbia search warrant applications by no later than 12

p.m. on October 23, 2020. The parties further suggest that it is premature to set a briefing

schedule until such time as the Media Coalition is in possession of the redacted materials and has

determined whether it wishes to challenge the redactions.




                                                 2
         Case 1:19-mc-00174-EGS Document 20 Filed 10/14/20 Page 3 of 3




       Wherefore the parties jointly request that the Court order the parties to file redacted

versions of the District of Columbia search warrant applications by no later than 12 p.m. on

October 23, 2020.

 Dated: October 14, 2020                             Respectfully submitted,



 By: ___Matthew E. Kelley________________            By: ________Jocelyn Ballantine_________
 Jay Ward Brown (D.C. Bar No. 437686)                Jocelyn Ballantine
 brownjay@balladspahr.com                            Assistant United States Attorney
 Matthew E. Kelley (D.C. Bar No. 1018126)            555 4th Street NW
 kelleym@ballardspahr.com                            Washington, D.C. 20530
 BALLARD SPAHR LLP                                   Tel: (202) 252-7252
 1909 K Street, NW                                   Jocelyn.Ballantine2@usdoj.gov
 Washington, D.C. 20006-1157                         Counsel for the United States
 Tel: (202) 508-1136
 Counsel for The Associated Press; Cable News
 Network, Inc.; The New York Times Co.;
 POLITICO, LLC; and WP Co., LLC, d/b/a/ the
 Washington Post

 By: ________David A. Warrington_______
 David A. Warrington
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Tel: (804) 644-1700
 David.Warrington@KutakRock.com

 Sidney Powell
 SIDNEY POWELL, P.C.
 2911 Turtle Creek Blvd. #300
 Dallas, TX 75219
 Tel: (214) 707-1775
 sidney@federalappeals.com
 Counsel for Michael T. Flynn




                                                 3
